                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF KENTUCKY
                    CENTRAL DIVISION AT LEXINGTON

CIVIL ACTION NO. 2020-359 – WOB-HAI

MICHAEL EIRSHEL FRIESZELL                                    PLAINTIFF

VS.                             ORDER

BOURBON COUNTY, KENTUCKY                                     DEFENDANT


      This matter is before the Court on the Report and

Recommendation of the United States Magistrate Judge (Doc. 29),

and no objections having been filed, and the Court being

advised,

      IT IS ORDERED that the Report and Recommendation be, and it

hereby is, adopted as the finding of fact and conclusions of law

of this Court; that Defendant’s motion for summary judgment

(Doc. 26) be, and hereby is, GRANTED and also that Frieszell’s

case be, and it hereby is, DISMISSED for failure to prosecute

under Federal Rule of Civil Procedure 41(b).        No certificate of

appealability shall issue herein. A separate judgment shall

enter concurrently herewith.


      This 14th day of July, 2021.
